Citation Nr: 0112292	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  94-26 047	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from July 1974 to July 1976.  
He had additional 
active service of one year, ten months and sixteen days.

The Board of Veterans' Appeals (Board) initially notes that 
the veteran's claim on 
appeal originally included a claim for a permanent and total 
disability rating for 
nonservice-connected pension, but that entitlement to such 
benefits was granted by 
the regional office (RO) in August 1999.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1974 to July 1976, with additional active service of one 
year, ten months and sixteen days.

2.	On February 23, 2001, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Los 
Angeles, California, that the veteran died on June [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 



